MEMORANDUM OPINION
                                         No. 04-10-00839-CV

                                       In the Interest of H.A.R.

                      From the 166th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2010PA00494
                              Honorable Martha Tanner, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: February 9, 2011

DISMISSED

           Joseph R. filed a notice of appeal from the trial court’s judgment terminating his parental

rights. He did not file a statement of appellate points in the trial court. See TEX. FAM. CODE ANN.

§ 263.405(c) (West 2008) (requiring a party intending to appeal a final termination order to file a

statement of appellate points in the trial court not later than the fifteenth day after the final order

is signed by the trial court). Accordingly, we ordered him to file by December 27, 2010, a list of

the issues he intends to raise on appeal, including a brief summary of the grounds supporting

each issue. See id. § 263.405(i) (“appellate court may not consider any issue that was not

specifically presented to the trial court in a timely filed statement of the points on which the

party intends to appeal...”); Interest of J.O.A., 283 S.W.3d 336 (Tex. 2009)(explaining
                                                                                  04-10-00839-CV


circumstances under which due process authorizes consideration of issues not included in

statement of appellate points). When appellant failed to comply with our order, we again ordered

him to file a list of the issues he intended to raise on appeal, and advised appellant that if he

failed to do so by January 20, 2011, the appeal would be dismissed. See TEX. R. APP. P. 42.3.

Appellant has not filed a list of issues or otherwise responded to our orders. We therefore

dismiss the appeal.


                                                PER CURIAM




                                              -2-